Mr. Justice Miller
delivered the opinion of the court.
Ho one can be permitted to go into a court of equity to enjoin the collection of a tax until he has shown himself entitled to the aid of the court by paying so much of the tax assessed against him as it can be plainly seen he ought to pay; nor should he be permitted, because his tax is in excess of what is just and lawful, to screen himself from paying any tax at all until the precise amount which he ought to pay is ascertained by a court of equity.
The cases cited in the opinion were: State Railroad Tax Cases, 92 U. S. 575; Williams v. Weaver, 100 U. S. 539; Pelton v. National Bank, 101 U S. 143; Cumming v. National Bank, Id. 153.